Citation Nr: 0125697	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  89-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  

(The issue of waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the amount 
of $33,723.06 is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1949 and from September 1953 to September 1954.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from an October 1985 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which 
denied special monthly pension based on the need for regular 
aid and attendance or at the housebound rate.  In December 
1992, the Board remanded the veteran's claim to the RO for 
additional action.  In May 1995, the Board again remanded the 
veteran's claim to the RO for additional action.  In August 
1998, the Board remanded the veteran's claim to the RO for 
additional action which included (1) affording the veteran 
Department of Veterans Affairs (VA) general medicine, 
cardiovascular, and psychiatric evaluations; (2) requesting 
that the VA examiners review the pertinent diagnostic 
criteria for cardiovascular and psychiatric disabilities and 
express opinions as to the impact of the veteran's disorders 
upon his ability to care for his own personal needs and 
whether the veteran was housebound; and (3) subsequently 
preparing a rating decision which addressed all of the 
veteran's chronic disabilities and assigned a specific 
evaluation for each enumerated disability.  The veteran has 
been represented throughout this appeal by the American 
Legion.  


REMAND

In his April 2001 Written Brief Presentation, the national 
accredited representative asserts that the report of the most 
recent VA examination for pension purposes afforded to the 
veteran failed to comply with the Board's remand instructions 
and the RO failed to subsequently prepare a rating decision 
which addressed all of the veteran's chronic disabilities and 
the specific ratings assigned to each disorder.  In reviewing 
the report of the August 1999 VA examination for pension 
purposes, the Board observes the psychiatric examiner neither 
addressed the impact of the veteran's psychiatric 
disabilities upon his social and occupational activities nor 
specifically discussed the applicable diagnostic criteria for 
psychiatric disabilities.  The cardiovascular examiner 
observed that the veteran exhibited no evidence of current 
cardiovascular disease.  The RO did not prepare a rating 
decision following completion of the August 1999 VA 
examination for pension purposes which listed all of the 
veteran's chronic disabilities and the evaluation assigned to 
each disorder.  The Board acknowledges that the veteran's 
claim has been the subject of multiple prior remands.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the statutes.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000); enacted 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  The 
veteran's claim for special monthly pension based on the need 
for regular aid and attendance or at the housebound rate has 
apparently not been considered under the amended statutes and 
regulations.  Therefore, the claim must be returned to the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad enough to accurately 
determine the current nature and severity 
of his chronic disabilities.  All 
indicated tests and studies should be 
accomplished and the findings reported in 
detail.  The examiner or examiners should 
express an opinion as to whether the 
veteran's chronic disabilities impair his 
ability to perform necessary daily 
personal care activities and otherwise 
render him in need of regular aid and 
attendance of another person and/or 
housebound.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to special 
monthly pension based on the need for 
regular aid and attendance or at the 
housebound rate.  The RO should prepare a 
rating decision which enumerates each of 
the veteran's chronic disabilities and 
assigns ratings to each disorder.  If the 
veteran's claim remains denied, the 
veteran and his accredited representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn regarding 
the final disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

